 HOUSTON DISTRIBUTING COMPANY, INC.Houston Distributing Company, Inc. and HaroldWilliams, Petitioner, and Brewery, Soft Drink,Industrial & Allied Workers Local Union No.1111, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 23-RD-496April 13, 1982DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered certain objections toa decertification election held November 12, 1981,'and the Regional Director's report recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions and brief filed bythe Employer and hereby adopts the Regional Di-rector's findings and recommendations only to theextent consistent herewith.2On November 17, 1981, the Union filed objec-tions to the election, two of which the RegionalDirector recommended be sustained in his reportissued December 4, 1981. We disagree with the Re-gional Director's recommendation in both in-stances.The Union's first objection concerns the adequa-cy of the voter eligibility list provided by the Em-ployer. The Union contends that the list submittedby the Employer on October 20, 1981, failed to in-clude the names and addresses of 42 bargainingunit employees who were engaged in an economicstrike against the Employer. The Employer ac-knowledged that the names were left off the votereligibility list but maintains that because it hadgiven the Union a list of the names, addresses, andtelephone numbers of the strikers on September 11,1981, during negotiations, it had complied with therequirements set out in Excelsior Underwear Inc.,156 NLRB 1236 (1966).The Regional Director, while acknowledgingthat the Board does not apply the Excelsior list rulemechanically, found the Employer's submission ofa list lacking a substantial number of eligible votersfell short of the requirements of the rule. The Re-gional Director cited Custom Catering Inc., d/b/aBlue Onion, 175 NLRB 9 (1969), as authority for'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 5 for, and 82 against, repre-sentation by the Union; there were 27 challenged ballots, a number insuf-ficient to affect the results.In absence of exceptions we adopt pro forma the Regional Director'srecommendation that Objection 3 be overruled in its entirety.261 NLRB No. 20sustaining the objections. We find that case inappo-site and disagree with the Regional Director's deci-sion to sustain the objection. In Custom Cateringthe employer submitted an Excelsior list 1 day lateleaving off the names of strikers as well as five re-placements. The list also contained several incor-rect addresses and two ineligible voters. Followinga union protest, the employer filed a supplementallist which listed all but one of the strikers but failedto list the five replacements. The supplemental listwas filed only 6 days before the election, much lessthan the 3-week period originally intended. Bycontrast, the Employer in this case provided theUnion with the names and addresses of all employ-ees, in two separate lists, both of which were re-ceived well before the election. The egregiousavoidance of an obligation manifest in Custom Ca-tering is simply not present in this case. The Em-ployer provided the Union with the names of em-ployees in ample time to allow the Union to makeall potential voters aware of the election issues. Asthe Regional Director noted, the Board will notapply the Excelsior rule mechanically. To find anabsence of compliance here would be just such amechanical application. Accordingly, we find nomerit in the Union's Objection I.The second objection concerns the description ofthe unit included in the Stipulation for CertificationUpon Consent Election. The description includedfive classifications which were excluded from theunit in the most recent collective-bargaining agree-ment. The Union contends that the inclusion of thepositions was error and that because those employ-ees voted in the election (without challenge) theelection should be set aside. The Regional Directorsustained the objection relying on the language inBrom Machine & Foundry Co., 227 NLRB 690(1977), stating that the Board's policy of directing adecertification election in the existing bargainingunit would be frustrated if the parties could stipu-late to a different unit. Id. at 690.3Contrary to the Regional Director, we certifythe results of this election even under the rationaleof Brom. That case involved challenges to the bal-lots of three employees in classifications includedin a stipulated unit but excluded from the collec-tive-bargaining agreement. Those challenges weresustained on the ground that, regardless of the par-ties' stipulation, the employees were in classifica-tions which were excluded from the existing recog-nized unit.4A Certification of Representative then'See also Brom Machine & Foundry Co., 229 NLRB 1272 (1977), enfd.569 F.2d 1042 (8th Cir. 1978).We note that this issue has traditionally been resolved through thechallenge procedure. See, e.g., Warren Petroleum Company, 91 NLRB1428 (1951). Fast Food Merchandisers Inc., 242 NLRB 8 (1979).145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued because the union had received a majority ofthe valid votes cast. Plainly, the Board found noneed to set aside the election merely because it wasconducted in a unit different from the existing bar-gaining unit. Here there were 14 employees in 5disputed classifications. They were not challengedwhen they voted. Had they been challenged, andhad those challenges been sustained under therationale of Brom, a certification of results wouldstill have issued as the 14 challenges would nothave affected the outcome of the election. We seeno reason to reach a different result simply becausethe Union raised this issue in its objections ratherthan by challenge. Indeed, to follow the RegionalDirector's approach would discourage the tradi-tional resolution of such matters through the chal-lenge procedure. Accordingly, we find no merit inthe Union's Objection 11, and in view of the fore-going we certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Brewery, Soft Drink,Industrial & Allied Workers Local Union No.1111, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act,as amended.146